Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The following rejection are herein withdrawn.
1) Applicant’s amendment filed on 05/05/2021, overcomes the rejection of claims 76, 77, 85, 88, 89, 90 under 35 U.S.C. 103 as being unpatentable over Fournet et al. (US 5,541,196, PTO-892), in view of (US 20130345212 A1, PTO-892). The rejection is herein withdrawn.

2) The rejection of claims 76-96 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/988,765 is herein withdrawn. Note: The effective filing date of Application No. 16/988,765 is latter than instant Application.

In light of the Applicant's amendment to the claims and arguments filed on 05/05/2021, claims 76-96 are allowed and renumbered to claims 1-21.
The instant invention as defined by claims 76-96 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627